829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred MABERY, Plaintiff-Appellant,v.Officer CUMMINGS, Superintendent Osborne, J. Patseavouras,J. C. Harris, Superintendent Barker, Defendants-Appellees.
No. 86-7725
United States Court of Appeals, Fourth Circuit.
Submitted June 24, 1987.Decided September 9, 1987.

Fred Mabery, appellant pro se.
Before JAMES DICKSON PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Fred Mabery appeals the district court order, adopting the magistrate's report and recommendation and dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  Mabery requested to proceed in forma pauperis but did not provide the court with complete information regarding his financial status.


2
The magistrate noted that on prior occasions Mabery refused to disclose information concerning his finances even after the court gave him repeated opportunities to do so.  He found that this prior evasive conduct justified dismissal of the instant action without giving Mabery further opportunity to show cause as to why he could not make his financial status known.  After considering Mabery's objections to the report and recommendation, and upon de novo review, the district court adopted the magistrate's findings and conclusions of law.


3
The imposition of costs and fees is a matter left to the sound discretion of the district court and we find no abuse of discretion here.  See Graham v. Riddle, 554 F.2d 133, 134 (4th Cir. 1977).  The action was dismissed without prejudice to Mabery's right to re-file upon payment of applicable fees.  Further, the order does not preclude Mabery from filing future cognizable claims, in good faith, and demonstrating need to proceed in forma pauperis should he choose to comply with local court rules requiring disclosure of his financial status and inmate trust account.


4
We therefore affirm the judgment below and dispense with oral argument as it would not significantly aid the decisional process.  Mabery's 'motion to modify the record and/or review new evidence and issue appropriate order' is denied.


5
AFFIRMED.